Citation Nr: 1335662	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-16 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for the service-connected major depressive disorder beginning on August 20, 1992 to September 24, 2009.

2.  Entitlement to an initial increased rating in excess of 30 percent for the service-connected major depressive disorder beginning on September 24, 2009 to October
1, 2012.

3.  Entitlement to an initial increased rating in excess of 50 percent for the service-connected major depressive disorder beginning on October 1, 2012.

4.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).  




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to August 1992.
      
The Veteran's claim initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO that reopened the Veteran's claim and granted service connection for major depressive disorder.  

The RO assigned a disability rating of 10 percent, beginning on August 20, 1992.

In a November 2012 rating decision, the RO increased the evaluation for the service-connected major depressive disorder to 30 percent beginning on September 24, 2009, and to 50 percent beginning on October 1, 2012.  

While the Veteran was granted a rating increase during the pendency of the appeal, this rating does not represent the highest possible benefit, and therefore, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The claim has been characterized in accordance with the staged ratings assigned.

In March 2013, the Board remanded the case to the RO for additional development of the record.

While the Veteran previously was represented by The American Legion, in March 2013, the Veteran revoked this representation and indicated her intention to proceed pro se.  The Board recognizes the change in representation.

Finally, the Veteran asserts that she cannot work due to her service-connected major depressive disorder.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In Rice, the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU rating, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.   As such, the Board has characterized the appeal as encompassing a claim for a TDIU rating.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claims for an increased rating in excess of 50 percent for the service-connected major depressive disorder beginning on October 1, 2012 and for a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  For the period of the appeal beginning on August 20, 1992 to September 24, 2009, the service-connected major depressive disorder is not shown to have been  productive of a disability picture manifested by definite industrial impairment, or by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety, suspiciousness, panic attacks or mild memory loss.

2.  For the period of the appeal beginning on September 24, 2009 to October  1, 2012, the service-connected major depressive disorder is not shown to have been productive of a disability picture manifested by considerable industrial impairment, or by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of long and short-term memory, impaired judgment, or impaired abstract thinking.


CONCLUSIONS OF LAW

1.  Beginning on August 20, 1992 to September 24, 2009, the criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected major depressive disorder were not met.  38 U.S.C.A.§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R.§§ 4.7, 4.132 (1996); 38 C.F.R. § 4.130 including Diagnostic Code 9434 (2013).

2.  For the period of the appeal from September 24, 2009 to October 1, 2012, the criteria for the assignment of an initial evaluation in excess of 30 percent for the service-connected major depressive disorder were not met.  38 U.S.C.A.§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R.§§ 4.7, 4.132 (1996); 38 C.F.R. § 4.130 including Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Board notes that the Veteran's appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

A letter from the RO dated in November 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate her claim for service connection, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  

The letter additionally provided her with information concerning the evaluation and effective date that could be assigned should her claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for final resolution of the issues on appeal has been obtained.  

The service treatment records and post service treatment records have been obtained.  She has been afforded the opportunity for a personal hearing.  She has been afforded VA examinations.  

The Board is further satisfied that the RO has substantially complied with its August 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

As directed by the Board, the RO afforded the Veteran an additional opportunity to identify and submit more evidence, and obtained all updated VA treatment records.   See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In a June 2013 Report of General Information, the Veteran indicated there were no additional records to obtain.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

Therefore, no further assistance to the Veteran with the development of evidence is required.  


Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  

Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that the Veteran's claim for service connection for a psychiatric disorder was first denied by the RO in a June 1993 rating decision.  The denial was upheld in subsequent rating decisions and confirmed rating decisions. 

 In 2008, the Veteran sought to reopen her claim of service connection for a psychiatric disorder.  In August 2009, the RO awarded service connection for depression, and a 10 percent rating was assigned beginning on August 20, 1992.  

The Veteran appealed the August 2009 decision, and the present appeal ensued.

As the Veteran has appealed the initial evaluation assigned, the severity of her disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).  

In a November 2012 rating decision, the RO increased the evaluation for the service-connected major depressive disorder to 30 percent beginning on September 24, 2009, and to 50 percent beginning on October 1, 2012.  As such, the Veteran's claim for a higher rating has been divided into three separate stages as depicted on the title page of this decision.

The disability rating for the service-connected major depressive disorder has been assigned pursuant to Diagnostic Code (DC) 9434.  

On November 7, 1996, the applicable rating criteria for mental disorders were amended.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 4.130].  As this appeal involves a staged rating beginning in August 1992, this change in the regulations is for application.

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-2003.

The Board will therefore evaluate the Veteran's service-connected major depressive disorder under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114; VAOPGCPREC. 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

Under the criteria in effect prior to November 7, 1996, a 10 percent evaluation was warranted when the symptoms were less than the criteria for a 30 percent evaluation, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment. 

A 30 percent evaluation was warranted for definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and the psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment. 

A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was considerably impaired; and where, by reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment. 

A 70 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people was severely impaired.  In such cases, the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment. 

A 100 percent evaluation was warranted when the attitudes of all contacts, except the most intimate, were so adversely affected as to result in virtual isolation in the community; there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in a profound retreat from mature behavior; or there was a demonstrable inability to obtain or retain employment. 

Pursuant to the current General Rating Formula, effective on November 7, 1996, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long and short-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing or maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect to personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The Board has reviewed all of the evidence in the electronic files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail. 

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Analysis

      A.     From August 20, 1992 to September 24, 2009

Initially, the Board notes that this portion of the appeal period involves gaps of time when no relevant evidence for rating the disability is of record.  Indeed, pursuant to the March 2013 remand, the RO asked the Veteran to identify any records beginning in 1992 relevant to her claim that had not been previously identified or obtained.  In June 2013, she indicated there were no outstanding records. 

On VA examination in April 1993, the Veteran reported being single, having been divorced in 1979, and completing a Master's Degree in human resource management.  She had difficulty with her ability to concentrate, energy level, and general dysphoric condition in the past years.  However, she noted that, since she had begun taking Zoloft, there had been a vast improvement in her mental state.  She noted that she had sought some help through the psychological services available to students at the university. 
 
On examination, the Veteran was appropriately dressed and was cooperative.  She was affable.  Only when addressed more specifically, was her depressed mood apparent to the examiner.  She discussed that she had not made attempts to have male relationships since her divorce, although this had definitely been something that she felt was missing.  She was concerned that her fear of rejection was interfering, and this was one of the reason she had sought treatment.  She felt hopeful about her future.  There was no evidence of any formal thought disorder or organic dysfunction. There was no evidence that she had any difficulty in handling her own financial affairs.  She was diagnosed with depression, currently improving with treatment.  A GAF score was not provided.

In September 2005, the Veteran was noted to be in "good spirits."  Her depression was characterized as "under control."  VBMS documents received December 16, 2008, p.7/11.

In September 2008, the Veteran reported that she had recently started on a CPAP machine for sleep apnea, but was not yet sleeping well.  Her speech was within normal limits, and her mood was described as much improved.  Her affect was appropriate.  The thought processes were logical, linear, coherent, and goal directed.  There was no evidence of perceptual disturbances.  She denied delusions.  She was not suicidal or homicidal.  She was alert and oriented.  The Veteran was diagnosed with major depressive episode in partial remission.  VBMS documents received August 11, 2009, p.23/25.

In December 2008, the Veteran reported sleeping relatively well.  Her speech was within normal limits.  Her mood was described as irritable, angry, and frustrated .  Her affect was mildly dysphoric.  Thought processes were logical, linear, coherent, and goal directed.  There was no evidence of perceptual disturbances or delusions.  The Veteran was not suicidal or homicidal, and was alert and oriented.
She was diagnosed with major depression in partial remission.  VBMS documents received August 11, 2009, p.18/25.   

In February 2009, the Veteran noted that she was still getting adjusted to her CPAP machine for sleep apnea.  She was  irritable and angry, but felt more grounded and rational in her decision-making capacity.   She was still with some psychosocial stressors, but was noted to be handling them appropriately.   She was tolerating the Zoloft well.  She was pleasant and cooperative on examination.  Speech was within normal limits.  Mood was much improved.  Affect was appropriate.  Thought processes were logical, linear, coherent, and goal directed. There was no evidence of perceptual disturbances.  There were no delusions.  She was not suicidal or homicidal.  The Veteran was alert and oriented.  She was diagnosed with major depressive episode in partial remission.  VBMS documents received August 11, 2009, p.12/25.

In July 2009, the Veteran reported spending a lot of time by herself and feeling introspective.  She was somewhat content with her life, but at times felt she was missing out on things.  She desired more social interaction.  She was cordial with the people she worked with, but felt they did not have much in common and could not relate outside the workplace.  She reported having no close friends, but that family members often called when they needed things.  VBMS documents received August 11, 2009, pp. 1-2/25.

The Veteran was noted to be pleasant and cooperative on examination.  Speech was within normal limits.  Mood was much improved.  Affect was appropriate.  Thought processes were logical, linear, coherent, and goal directed. There was no evidence of perceptual disturbances.  There were no delusions.  She was not suicidal or homicidal.  The Veteran was alert and oriented.  She was diagnosed with major depressive episode in partial remission.  VBMS documents received August 11, 2009, pp. 1-2/25.

In a May 2013 VA Form 21-8940, the Veteran reported being employed continuously as a clerk from January 1993 to March 1995, and with the United States Postal Service from April 1995 to January 2013.  There is nothing in the record to contradict this employment history. 

Beginning on August 20, 1992 through November 6, 1996, only the former ratings criteria were in effect. For the period between November 7, 1996 and September 24, 2009, both the former and the current schedular criteria are for application.

On review of the evidence, the Board does not find that a rating in excess of 10 percent for the service-connected major depressive disorder is assignable under the version of the regulations during this initial period.

As noted, under the old rating criteria, a 30 percent evaluation requires evidence of definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and the psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment. 

Both occupational and social impairment are required to satisfy the criteria for a higher rating under this version of the rating schedule.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The Board acknowledges the Veteran's social impairment during this time period.  However, "definite industrial impairment" is simply not shown.  

The record shows that the Veteran was discharged from the military in August 1992.  Within a period of less than 6 months, she gained full-time employment as a clerk and maintained this employment until changing jobs in the spring of 1995 when she began working for the United States Postal Service.  She finished her clerking job on March 31, 1995 and began working for the United States Postal Service on April 1, 1995.  She remained continuously employed with the United States Postal Service for the duration of the appeal period.  The record does not demonstrate any impairment in the performance of her duties due to her psychiatric symptoms during this appeal period.  Further, the record indicates that, for a portion of time, she also undertook graduate course work.   

Under the current version of the rating criteria, a 30 percent evaluation requires evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

There is no indication, during this initial period, that there was any decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  Further, there were no symptoms of  anxiety, suspiciousness, panic attacks or mild memory loss.

The Board acknowledges that the Veteran suffered from a depressed mood.  However, this alone is insufficient to establish a higher rating.  While she suffered from some degree of sleep impairment, the record indicates that this was due to sleep apnea, for which she was separately service connected in March 2007.

There are no GAF scores with which to illustrate the overall level of impairment caused by her disability during this time.  However, the symptomatology described above does not rise to a level of impairment contemplated by a 30 percent evaluation or higher under either version of the rating criteria.  Indeed, her disability was diagnosed on numerous occasions as in "partial remission."  The Board cannot find that a higher rating is warranted for this initial portion of the appeal.   


      B.    From September 24, 2009 to October 1, 2012

In September 2009, the Veteran reported having a depressed mood, lack of motivation, isolation, apathy and anhedonia.  She had begun finding it difficult to get out of bed in the mornings and was spending more time thinking about lottery tickets and spending up to a $100 on these tickets.  She denied any suicidal/homicidal thoughts.  She wondered if she should take some time off from work.  She felt that the Zoloft was helpful but she still felt depressed.

On examination, the Veteran was noted to be pleasant and cooperative.  She remained well engaged in the therapeutic process.  She was tearful at appropriate intervals.  Her speech was within normal limits.  Mood was depressed.  Affect was dysphoric.  The thought processes were logical, linear, coherent and goal directed.  There was no evidence of perceptual disturbances or delusions.  She was not suicidal or homicidal. She was alert and oriented.  Virtual VA CAPRI Records, Entry #6.

In January 2010, the Veteran reported that Zoloft was working and that she would be worse without it.  She slept fairly well most of the time.  Her appetite was good.  Energy and concentration were at baseline.  She was spending less money on lottery tickets, down to about $25 per week.  She denied any suicidal/homicidal thoughts.

On examination, the Veteran was noted to be pleasant and cooperative.  She remained well engaged in the therapeutic process.  Speech within normal limits.  Mood was depressed and irritable.  Affect was dysphoric.  Thought processes were logical, linear, coherent and goal directed.  There was no evidence of perceptual disturbances or delusions.  She was not suicidal or homicidal. She was alert and oriented.  Virtual VA CAPRI Records, Entry #6.

In February 2010, it was noted that the Veteran's medications had changed.  She noted that her concentration was better.  Coping skills also appeared improved. Her concentration on rediscovering hobbies instead of her negative feelings. She felt more motivated, but her mood was still low.  Her appetite was good. She denied feelings of helplessness or hopelessness.  There was no suicidal/homicidal ideation, intent or plan.  There was no history of psychosis or mania.  The Veteran reported that she enjoyed her job, and felt less isolated, though her social circle remained limited.

On examination, the Veteran's mood was noted to be stabilizing.  She was pleasant and cooperative.  She remained well engaged in the therapeutic process.  Speech was within normal limits.  Mood was depressed and irritable.  Affect was dysphoric.  Thought processes were logical, linear, coherent and goal directed.  There was no evidence of perceptual disturbances or delusions.  She was not suicidal or homicidal. She was alert and oriented.  Virtual VA CAPRI Records, Entry #6.

In November 2010, the Veteran was oriented.  Her mood and affect were normal.  Insight and judgment were appropriate.  VBMS documents received June 6, 2012, p. 3/14.

In April 2011, the Veteran reported having moodiness and depression.  She was writing a lot and enjoying doing so.  She talked about planting some trees that summer.  She reported having a meeting at work about a consolidation within the United States Postal Service.  She would possibly be transferred or could be offered some type of retirement.  The general atmosphere at the meeting was pretty hostile, but she tried to stay positive.  Virtual VA CAPRI Records, Entry #6.

In October 2011, the Veteran again discussed the situation at her place of employment.  She talked about the changes that were coming about, about the possibility that many people would be losing their jobs or having to move elsewhere.  She stated that the atmosphere was not very happy where she worked, and that she sometimes heard remarks that she was old and should just go ahead and retire.  The Veteran reported that her job would probably not be affected, but she sympathized with the people that could be losing their jobs.  She talked about how people reacted to different situations. 

She also reported going out to two events.  She stated that her mood over the last couple of weeks was good.  She did not feel hopeless.  Concentration was good.  There was no suicidal ideation.  She demonstrated a full affect.  Eye contact was good.  Speech was normal.  Virtual VA CAPRI Records, Entry #6.

In January 2012, the Veteran reported having family problems and depression.  She reported that she had been late to work on several occasions and was written up for this.   She stated that there had been a lot of turmoil at work.  She reported that she had tried to do a better job at work since she was written up. 

On examination, the Veteran was noted to appear to have some difficulty concentrating.  She had good eye contact.  Thought processes were linear for the most part.  She denied suicidality.  She was oriented. She could follow directions and name an object. Virtual VA CAPRI Records, Entry #6.

In May 2012, the Veteran reported that things at work were still about the same. She worried that her job was in jeopardy because she was seventh in the custodial chain of command.  She reported that some people were very worried about their income.  She spoke about one person at the post office in particular.  She reported that she had a little bit more motivation and energy.  She had started planting a garden. Her mood had improved, and there were no crying spells.   She did not feel hopeless. She had no plans to harm herself or anyone else.  Virtual VA CAPRI Records, Entry #6.

As noted, both the former and the current schedular criteria are for application during the period between September 24, 2009 and October 1, 2012.

The Board does not find that a rating in excess of 30 percent for the service-connected major depressive disorder is for application under either version of the regulations for this period.

As noted, under the old rating criteria, a 50 percent evaluation is warranted only when the ability to establish or maintain effective or favorable relationships with people was considerably impaired; and where, by reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment. 

Both occupational and social impairment are required to satisfy the criteria for a higher rating under this version of the rating schedule.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

There is no evidence of "considerable industrial impairment" for this portion of the appeal period.  The Veteran's difficulties at work were fears about consolidation and reorganization.  On one isolated occasion she was written up for tardiness, but this would not constitute considerable industrial impairment.  The record simply does not reflect considerable impairment at work due to the Veteran's psychiatric symptomatology during this period of the appeal.

Under the current version of the rating criteria, a 50 percent evaluation requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long and short-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing or maintaining effective work and social relationships.

On this record, the Board finds no occupational impairment during this period.  Additionally, there was no evidence of such symptoms as a flattened affect,  circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of long and short-term memory, impaired judgment, or impaired abstract thinking.

The Board recognizes that the Veteran suffered from some disturbance of motivation and mood and difficulty in establishing or maintaining effective work and social relationships.  However, a depressed mood to this extent is addressed by the rating of 30 percent evaluation already assigned.  Difficulty in establishing and maintaining effective relationships is not demonstrated for assigning a rating of 50 percent for this portion of the appeal period.

There are no GAF scores with which to illustrate the overall level of impairment caused by her disability during this time.  However, the symptomatology described does not rise to the degree of impairment sufficient to assign a 50 percent evaluation under either version of the rating criteria.  


      C.  Both Periods

In reaching this decision, the Board has specifically considered the Veteran's statements.  The Veteran is competent to report the manifestations of her disability.  However, competence and credibility are different matters.  

Here, the record contains a large volume of evidence, and to the extent that she asserts experiencing social and occupational impairment to the degree contemplated for a higher rating, these statements are generally consistent with the more probative findings of the examiners.  

In sum, the assertions are less probative than the evidence that is provided by medical professionals.  The findings of medical professionals, given their experience, education, and experience, are afforded greater weight in this setting.  

The criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  

As such, the Veteran's assertions are less probative than the recorded medical findings that, as indicated, do not support higher ratings than those already assigned.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.   See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

There are no exceptional or unusual factors with regard to the service-connected major depressive disorder.  The threshold factor for extraschedular consideration is a finding that the evidence presents an exceptional or unusual disability picture so that the established criteria for rating the service-connected disability are rendered inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  

Here, the rating criteria reasonably address the Veteran's disability levels and symptomatology, as they address various symptoms and their effect on functioning, and provide a basis for a higher disability rating based on the demonstrated social and industrial impairment.    

Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not mandated.  


ORDER

An initial increased rating in excess of 10 percent for the service-connected major depressive disorder beginning on August 20, 1992 to September 24 2009 is denied.

An initial increased rating in excess of 30 percent for the service-connected major depressive disorder beginning on September 24, 2009 to October
1, 2012 is denied.


REMAND

After having carefully considered the case, and for the following reasons, the Board believes that the claims remaining on appeal must be remanded for further development of the record.  

The record suggests recent worsening of the service-connected major depressive disorder.  Specifically, in May 2013, the Veteran indicated that she had become unemployed as of January 2013 due at least partially to her psychiatric symptoms.  

The Veteran also submitted a January 2013 private medical report.  In the report, the Veteran was assigned a GAF score of 37.  The physician determined that she was "permanently and totally disabled."  VBMS documents received May 14, 2013.

This symptomatology was not present on the last VA examination of October 2012.  

Hence, the Board finds that another VA examination is required to determine the current extent and severity of the service-connected disability. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

With regard to the claim for a TDIU rating, the Board finds that any decision with respect to the claim being remanded may affect the Veteran's claim for a TDIU rating.  Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature. 

Accordingly, these remaining matters are  REMANDED to the RO for the following action:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to her claim of entitlement to a TDIU rating.  

2. The RO then should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected major depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the electronic claims file.  Specifically, the examiner should review and discuss the January 2013 private medical report.

3.  The Veteran is hereby notified that it is her responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  After the requested examination has been completed, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence on file.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


